Judgment affirmed on the ground that while the admission of evidence of the plaintiff's irrationality, and of her having written certain anonymous letters, and also the admission of a certain printed article from a periodical, were wholly immaterial and irrelevant, yet upon all the evidence in the case it appears that the errors in the *Page 541 
ruling relating thereto could not have affected the result, without costs to either party; no opinion.
Concur: CULLEN, Ch. J., WERNER, HISCOCK, CHASE, COLLIN, CUDDEBACK and HOGAN, JJ.